Citation Nr: 0914409	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-22 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to June 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran requested a hearing in his June 2006 substantive 
appeal.  However, he withdrew that request in a July 2006 
letter from his representative.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
has not been manifested by symptoms such as (for example) 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
abstract thinking, and judgment. occupational and social 
impairment with reduced reliability and productivity has not 
been demonstrated. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent disabling for PTSD have not been met.  38 U.S.C.A.  
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

Throughout the rating period on appeal, the Veteran has been 
assigned a 30 percent evaluation for PTSD pursuant to 
Diagnostic Code 9411. 

A 30 percent rating is assigned for mental illnesses, 
including PTSD, where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. Part 4, Diagnostic 
Code 9411 (2008).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV"). 38 
C.F.R. § 4.130 (2008).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health - illness.  Higher 
scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
Veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2008).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2008).

In the present case, treatment records from the Vet Center 
include a February 2005 assessment of PTSD with delayed onset 
and depressed affect.  The counselor noted that the Veteran 
suffered from avoidance, impaired memory and intellectual 
functioning, difficulty trusting and getting along with 
others, depression, anxiety, and insomnia, exacerbated by his 
current unemployment.  

From March through June 2005, the Veteran underwent a 
psychological evaluation at the VA.  A diagnosis was not 
given at the time, as the Veteran's test results were invalid 
due to over-endorsement of symptoms.  However, he was given a 
provisional diagnosis of anxiety disorder and the examining 
psychologist noted that the Veteran described symptoms 
consistent with PTSD.  

In August 2005, the Veteran was afforded a VA psychological 
examination.  The Veteran complained of nightmares, 
flashbacks, insomnia, irritability, impaired concentration, 
hyper-vigilance, and avoidance.  He reported symptoms of 
moderate severity on a daily basis.  He described periods of 
remission lasting a month.  He had no history of psychiatric 
hospitalization or legal problems and was gainfully employed 
until 2003.  Since then, he reported difficulties finding 
regular employment and worked part time as a handyman.  
However, he reported that when he was employed, he was able 
to function.  He reported a fairly good relationship with his 
wife and children, but had little or no social interaction 
beyond his immediate family.  

On examination, the examiner did not find any impairment of 
thought process or communication.  The Veteran reported some 
short term memory impairment and on his Mini Mental Status 
examination he scored 28/30 with 2 deficits in delayed 
recall.  However, the examiner reported that testing showed 
that the Veteran functions in the average range with no signs 
of significant neuropsychological impairment.  The Veteran 
had some mild poverty of speech, but his speech was logical 
and normal in content and tone.  

The Veteran's symptoms suggested mild, diffuse paranoia.  He 
reported experiencing depression, but denied panic attacks.  
He was hesitant, vague, and lacked spontaneity, but was 
cooperative with the examiner.  There was no evidence of 
inappropriate behaviors, impaired impulse control, 
hallucinations, homicidal ideations, or obsessive rituals.  
The Veteran described occasional suicidal thoughts with no 
intent or plan.  The Veteran's ability to maintain minimal 
personal hygiene and other basic activities of daily living 
was intact.  The examiner diagnosed the Veteran with delayed 
onset PTSD of mild severity with possible over-endorsement of 
symptoms for secondary gain and assigned a GAF score of 55.  

At a January 2006 appointment with a VA psychiatrist, the 
Veteran complained of intrusive thoughts, hyper-arousal, and 
avoidance.  He appeared somewhat anxious and suspicious, but 
his mood was euthymic and his speech was normal in rate, 
volume, and clarity without evidence of delusions.  He denied 
audio or visual hallucinations or suicidal or homicidal 
ideations.  His psychiatrist expressed the opinion that he 
was experiencing some mild improvement in response to his 
current treatment.  

In September 2006, the Veteran was afforded another VA 
psychological evaluation.  The Veteran complained of 
experiencing intrusive thoughts on a daily basis, nightmares 
four to five times a week, insomnia on a daily basis, and 
poor concentration on daily basis.  He reported that he 
avoided television and news.  He described panic attacks 
about once a month that he can control and reported that he 
felt sad and anxious.  The examiner noted a diminished 
interest in activities and detachment from others.  The 
Veteran denied any remissions, hospitalizations, suicide 
attempts, or violence.  He was employed fulltime as a daytime 
security guard where he reportedly has to interact with a lot 
of people, and he denied missing any time from work secondary 
to his symptoms.  He reported having no friends and a poor 
relationship with his children, but denied any marital 
distress.  

The Veteran was described as being irritable, evasive, 
distrustful, and at times paranoid.  However, no evidence of 
impaired thought processes or delusions were noted.  Memory 
and intellect were within normal limits.  The Veteran denied 
audio and visual hallucinations, suicidal or homicidal 
thinking, or obsessive or ritualistic behavior.  Rate of 
speech was within normal limits.  The Veteran was diagnosed 
with PTSD and assigned a GAF score of 61.

At an October 2006 appointment with his VA psychiatrist, the 
Veteran reported that he was doing okay and felt that his 
medication was helping to control his symptoms.  He continued 
to have nightmares, but stated that his intrusive thoughts 
had decreased and he had become better at tuning out triggers 
such as new from Iraq.  He described his mood as euthymic 
despite the recent death of a cousin.  He denied thoughts of 
suicide or homicide and stated that "life is good" with his 
wife and one of his children at home.  The VA psychiatrist 
observed that the Veteran appeared calm and less anxious than 
on past visits.  His mood was euthymic and his affect 
congruent, with no evidence of delusions.  The examiner 
concluded that the Veteran's PTSD was stable on his current 
medication.  

As discussed above, a 30 percent rating is assigned for 
mental illnesses, including PTSD, where there is occupational 
and social impairment with "occasional" decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

Here, the Board finds that the Veteran's PTSD symptoms most 
closely match the criteria for a 30 percent disability 
rating.  The veteran's symptoms of depression, irritability, 
suspiciousness, intrusive thoughts, poor concentration, and 
chronic sleep impairment may sometimes cause impairment of 
social or occupational functioning.  However, the Veteran is 
currently employed full time and does not report any problems 
at his job or any missed work due to his PTSD symptoms.  
There is no evidence that the Veteran is unable to manage 
routine care or the activities of daily living or that he 
engages in inappropriate or illegal conduct.  At his October 
2006 mental health appointment, he reported that things were 
going well with his family.  There is no evidence that the 
Veteran suffers from (for example) circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; or impaired abstract thinking.  His PTSD was 
described as mild by the August 2005 VA examiner.  He was 
assigned GAF scores of 55 and 61, indicating symptoms and 
impairment of mild to moderate severity.  Moreover, objective 
examinations consistently showed that he was oriented and had 
no significant deficiencies in speech or thought process.  
Some memory impairment was demonstrated, but this, standing 
alone, does not lead to the conclusion that his overall 
disability picture most nearly approximates the next-higher 
50 percent evaluation over any portion of the rating period 
on appeal.

The Board finds that the post-service medical record, 
overall, provides highly probative evidence against this 
claim, outweighing the Veteran's lay statements.  Thus, a 
disability rating in excess of 30 percent is not warranted 
for any period on appeal.  

The Board has also considered an extra-schedular evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) and 
determined that referral for extra-schedular consideration is 
not warranted in this case.  There is no evidence that the 
Veteran has ever been hospitalized due to his PTSD and he is 
currently employed full time.  

Ratings have been assigned based on schedular criteria that 
contemplate the disability and symptomatology resulting from 
the Veteran's PTSD.  Therefore, no referral for extra-
schedular consideration is required and no further analysis 
is in order.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).


The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA duty to notify was satisfied by way of a letters 
sent to the Veteran in June 2005 and March 2006.  These 
letters informed the appellant in detail of how to reopen his 
prior claim and how to substantiate his claim, as well as the 
appellant's and VA's respective duties for obtaining evidence 
and how VA assigns disability ratings and effective dates.  

However, notice as to how VA assigns effective dates and 
disability rating was not provided to the appellant prior to 
the initial unfavorable decision on the Veteran's PTSD and 
hypertension claims by the RO.  Under such circumstances, 
VA's duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).

Although the March 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of supplemental statements of the case issued 
in December 2006 and February 2007, after the notice was 
provided in March 2006.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

The Board is aware of the Court's recent clarification of 
VCAA notice required for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, 
although the issue before the Board is whether the Veteran's 
PTSD is properly rated, the appeal arises from a claim for 
entitlement to service connection, not an increased rating 
claim.  See Fenderson v. West, 12 Vet. App. 119, 125 (1999) 
(explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055, 1062 (Fed. Cir. 2007), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
stated:

. . . [S]ection 5103 (a) requires only that the VA 
give a claimant notice at the outset of the claims 
process of the information and evidence necessary 
to substantiate the claim, before the initial RO 
decision and in sufficient time to enable the 
claimant to submit relevant evidence.  This notice 
may be generic in the sense that it need not 
identify evidence specific to the individual 
claimant's case (though it necessarily must be 
tailored to the specific nature of the Veteran's 
claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

VA also has a duty to assist the Veteran in the development 
of his claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that VA has complied with the VCAA's duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  VA has obtained the Veteran's 
service treatment records and VA treatment records, as well 
as records from the Vet Center.  VA psychological 
examinations were afforded the Veteran in August 2005 and 
September 2006.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of his claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


